Citation Nr: 0942613	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  08-17 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a claimed right 
shoulder condition.  

2.  Entitlement to service connection for a claimed left 
shoulder condition, to include as secondary to a right 
shoulder condition.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to 
November 1993.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision by the RO.  

In September 2009, the Veteran testified at a hearing before 
the undersigned Veterans Law Judge at the RO.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues herein decided has been accomplished.  

2.  The Veteran is shown to have voiced complaints of pain 
and swelling of the shoulders during an examination conducted 
at the time of his separation from active service in 1993.  

3.  The Veteran is shown to have manifested initial findings 
of minor degenerative changes with no spur formation 
involving the right acromioclavicular joint and left 
acromioclavicular joint degenerative changes with inferior 
spur formation that might predispose him rotator cuff disease 
in connection with treatment beginning in August 2004.  

4.  The Veteran has not presented competent evidence or 
credible lay assertions to establish a continuity of 
symptomatology or treatment for linking the onset of any 
current shoulder disability to the documented manifestations 
exhibited in service or otherwise to a specific injury or 
event of his period of active service.  

5.  The currently demonstrated bilateral shoulder 
degenerative joint disease is not shown to be due to a 
documented injury or other incident of the Veteran's period 
of active service.  


CONCLUSIONS OF LAW

1.  The Veteran's disability manifested by right shoulder 
arthritis is not due to disease or injury that was incurred 
in or aggravated by active service; nor may arthritis be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 5103A, 5107, 7104 (West 2002); 38 C.F.R. § 
3.303, 3.307, 3.309 (2009).  

2.  The Veteran's disability manifested by left shoulder 
arthritis is not due to disease or injury that was incurred 
in or aggravated by active service; nor may any arthritis be 
presumed to have been incurred therein; nor is it proximately 
due to or the result of a service-connected disability.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103A, 5107, 7104 (West 
2002); 38 C.F.R. § 3.303, 3.307, 3.309, 3.310 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in the 
development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, the degree of disability, and the effective date 
of the disability. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).   

In March 2007 and May 2007 letters, the RO provided notice to 
the Veteran regarding what information and evidence is needed 
to substantiate a claim for service connection, as well as 
what information and evidence must be submitted by the 
Veteran, what information and evidence will be obtained by 
VA, and the need to advise VA of or submit any further 
evidence that pertained to the claim.  The letters also 
advised the Veteran as to how disability ratings and 
effective dates were assigned.  

The Board is also satisfied VA has made reasonable efforts to 
obtain relevant records and evidence.  Specifically, the 
information and evidence that has been associated with the 
claims file includes the Veteran's service treatment record 
(STR), post service VA treatment records, the Veteran's 
statements, and a VA examination report.  

The report of this examination reflects that the examiner 
reviewed the Veteran's past medical history, recorded his 
current complaints, conducted an appropriate physical 
examination and rendered appropriate diagnoses and opinions 
consistent with the remainder of the evidence of record.  The 
Board therefore concludes that the examination is adequate 
for rating purposes.  See 38 C.F.R. § 4.2 (2009); see also 
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board notes that the RO attempted to obtain private 
treatment records from K.N, M.D., in September 2007.  No 
response was received from Dr. K.N.  The undersigned informed 
the Veteran that these records were not received during the 
September 2009 hearing and held the record open for 30 days 
to allow the Veteran with the opportunity to obtain them.  
See the September 2009 hearing transcript, page 13.  The 
Veteran did not obtain these records.  

The Court has held that VA's duty to assist a claimant in 
developing the facts and evidence pertinent to a claimant's 
claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  It is the responsibility of claimants 
to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 
383; Olson v. Principi, 3 Vet. App. 480, 483 (1992).  

The Board concludes that in light of the Veteran's 
disinclination to fully cooperate with the process, all 
reasonable efforts were made by VA to obtain the evidence 
necessary to substantiate the Veteran's claim, and that any 
further attempts to assist the Veteran in developing his 
claim would result in needless delay and are thus 
unwarranted.  

In sum, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.  


II.  Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).  

Certain chronic disabilities, such as arthritis, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Finally, applicable regulations provide that a disability, 
which is proximately due to or the result of a service- 
connected disease or injury shall be service connected. 
38 C.F.R. § 3.310(a).  

After carefully reviewing the entire record, the Board finds 
that the preponderance of the evidence is against the claims 
of service connection for right and left shoulder conditions.  

The STR shows that the Veteran did complain of having 
shoulder pain and swelling at the time of his November 1993 
separation examination, and the examiner noted these 
manifestations as part of his report without a pertinent 
diagnosis or history.  Otherwise, the STR documented no 
complaints, findings or diagnosis of a shoulder disorder.  

While the Veteran has related his current shoulder problems 
to a torsion-type injury during his two months of active 
service in the Persian Gulf, actual treatment for his 
shoulders is first reported in August 2004.  See VA 
outpatient records.  

The Veteran was shown to have findings consistent with 
bilateral degenerative changes in the acromioclavicular 
joints with some spurring on the left.  However, the Veteran 
has submitted no competent evidence to support his lay 
assertions by causally linking the current bilateral shoulder 
pathology to the actual manifestations exhibited in service 
or to a documented injury or other incident of his period of 
active service.  

The submitted medical evidence itself serves to only date the 
development of his bilateral shoulder pathology to a time 
more than a decade after service.  The Veteran's lay 
assertions alone are not of sufficient detail to establish a 
continuity of bilateral shoulder symptomatology since 
service.  See Voerth v. West, 13 Vet. App. 117, 120-121 
(1999) (there must be medical evidence on file demonstrating 
a relationship between the veteran's current disability and 
the claimed continuous symptomatology, unless such a 
relationship is one as to which a lay person's observation is 
competent).  

On examination in October 2008, the VA examiner after 
reviewing the claims folder, taking a medical history from 
the Veteran, and after completing an examination of the 
Veteran, opined that that the current degenerative joint 
disease of the shoulders was completely and totally unrelated 
to his military service.  

According to the examiner, due to the absence of treatment in 
service and lack of evidence of continuity of treatment since 
leaving service, the Veteran's current bilateral shoulder 
disability was not related to his active service.  As for the 
complaints at separation in 1993, the examiner indicated that 
these were not reflective of the presence of a bilateral 
shoulder disability at that time.  
See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), 
vacated in part and remanded on other grounds sub nom.  
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001)  

As a lay person, the Veteran lacks the medical expertise to 
offer competent opinions as to the diagnosis of a shoulder 
disability, or medical causation of any current disability.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Thus, lacking competent evidence showing a link between the 
Veteran's bilateral shoulder degenerative changes and 
service, the claim for service connection must be denied.  
Service connection on a presumption basis is also clearly not 
indicated, as degenerative changes in the shoulders were not 
diagnosed until at the earliest 2004, over 10 years following 
the time of the Veteran's active service separation.   
See 38 C.F.R. §§ 3.307, 3.309.

In this regard, the Board observes that a prolonged period 
without medical complaint can be considered, along with other 
factors concerning a claimant's health and medical treatment 
during and after military service, as evidence of whether an 
injury or disease was incurred in service and resulted in any 
chronic or persistent disability.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  

Here, there is a lack of competent evidence sufficient to 
establish a continuity of treatment pertaining to a bilateral 
shoulder disorder since active service.  

Moreover, the Veteran's own recent statements when viewed 
over time are not found to be credible for the purpose of 
establishing a continuity of symptomatology since service.  

When first seen by VA in August 2004, the Veteran related 
that his right shoulder pain that began in 1991 and then 
recurred about six months earlier.  In March 2006, he 
reported having had a long history of bilateral shoulder pain 
with the right being worse than the left and recalled having 
a "torsion type" injury while pulling a rope during his 
service in Iraq.  

However, when recently examined in October 2008, the Veteran 
reported having pain in the right shoulder "off and on" 
since working on heavy equipment in service and pain in the 
left shoulder only for the past five years.  Because of this 
inconsistent information, the lay statements themselves are 
of limited worth for linking the onset of the current 
shoulder degenerative joint disease to the manifestations 
exhibited in service.  

Finally, the Board acknowledges the Veteran's contention that 
his left shoulder disability is secondary to his right 
shoulder disability.  However, as service connection for a 
right shoulder disability has not been established, secondary 
service connection for the other shoulder need not be 
addressed at this time.  38 C.F.R. § 3.310.  

It again is pertinent to note that the Veteran has submitted 
no medical evidence to support these assertions referable to 
secondary service connection.  

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the Veteran's claims, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  



ORDER

Service connection for a right shoulder condition is denied.  

Service connection for a left shoulder condition, to include 
as secondary to a right shoulder condition, is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


